Citation Nr: 0020682	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-23 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from July 1986 
to July 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  That rating decision denied 
service connection for spontaneous pneumothorax.

In August 1998, the veteran testified at a Travel Board 
hearing in Philadelphia.  The case came before the Board in 
November 1998, when it was remanded for further development.  
It is now back for appellate review. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A chronic lung disorder was not manifested during 
service.  

3.  The veteran suffered a spontaneous pneumothorax in June 
1994, approximately 11 months after separation from service.   

4.  The veteran now has bullous lung disease.  

5.  There is no competent evidence of a current asbestos 
related lung disability.  

6.   There is no medical evidence of a nexus between bullous 
lung disease or pneumothorax and the veteran's active 
military service. 



CONCLUSION OF LAW

A lung disorder was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b)(d).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see 
also Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  The third Caluza element can be 
satisfied under 38 CFR 3.303(b) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

II.  Evidence

The veteran asserts that he was exposed to asbestos and/or 
other toxins during his service in the Navy aboard various 
ships, and that such exposure caused his current lung 
disability.  

The veteran's service personnel records reveal that he served 
in the Navy initially as an unrated seaman, then as a 
Radioman Third Class.  He had sea service aboard two ships, 
the USS EL PASO and the USS KITTY HAWK.  He specifically 
indicated that during his service aboard the KITTY HAWK the 
ship underwent an overhaul during which extensive 
construction was conducted on the ship.  He alleges exposure 
to asbestos at that time.  The RO attempted to verify the 
veteran's allegations of asbestos exposure with the service 
department.  In June 1999 the RO received a reply which 
stated that there was "no way of determining to what extent 
[the veteran] was exposed to asbestos during his Naval 
Service.  We know General Specifications for Ships during 
this period required heated surfaces be covered with an 
insulating material and it is highly probable that asbestos 
products were used to achieve this end.  . . .  [The 
veteran's] occupation was a Radioman (RM).  The probability 
of exposure to asbestos was minimal.  However, a positive 
statement that the veteran was or was not exposed cannot be 
made."  

The Board must resolve the issue of asbestos exposure in the 
veteran's favor.  The veteran served aboard ships in the 
Navy.  He alleges exposure to asbestos during a ship's 
overhaul.  He also submitted statements and testimony in 
which he alleged exposure as a fire watch for welding and 
when conducting deck maintenance as a seaman.  The Board is 
satisfied that exposure to asbestos during service is 
demonstrated.  

The veteran's service medical records reveal no complaints 
of, or treatment for, a lung disorder during service.  On 
separation examination in July 1993, in the report of medical 
history the veteran answered "no" to questions asking if he 
had asthma, shortness of breath, or pain in the chest.  On 
examination, the lungs were evaluated as "normal," with no 
abnormalities noted by the examiner.  

Private medical records reveal that the veteran suffered a 
spontaneous pneumothorax in early June 1994.  This was 
approximately 11 months after his separation from active 
service.  A private hospital record dated June 12, 1994 
states that the veteran "while at work, developed sudden 
severe pain in his left chest to the point where he could not 
[sic] longer function, and he called the ambulance.  He 
presented to the Emergency Department, where a chest x-ray 
revealed greater than 90% left pneumothorax with some tension 
to the right."  The veteran was treated surgically with a 
chest tube insertion.  Ten days later he suffered another 
pneumothorax.  CT revealed a recurrent pneumothorax and 
bullous lung disease.  A lung biopsy confirmed the diagnosis 
of bullous lung disease.  

On October 1999 VA Compensation, the examiner noted:

[The veteran] claims that during the years of 1989 
to 1991 he was exposed to asbestos on multiple 
ships when he was working to overhaul the ship.  I 
have not been able to confirm that.

He also mentions that he was exposed to a lot of 
urine smells during these exposures.  One of the 
reports [in the claims file], dated June 2nd, 
states that there is no way of determining to what 
extent [the veteran] was exposed to asbestos 
during the service.  They also mention that the 
probability of exposure to asbestos was minimal, 
however they also conclude that a positive 
statement that the veteran was or was not cannot 
be made.

I have looked at the entire "C" file.  The 
patient started smoking when he got into the 
service in about 1986.  During 1994 when he got 
out of the service the patient developed recurrent 
episodes of pneumothorax and was found 
subsequently on thoracotomy to fix the recurrent 
pneumothorax that the patient had bullous disease 
of the lungs.  The pathology confirmed that he had 
areas of fibrosis and bullous disease of the lung.  
These surgeries occurred during May through June 
1994.  The patient got out of the service on July 
13, 1993.

At the present time the patient complains of 
dyspnea on exertion.  He is not able to do run.  
He was an athlete before he went into the service.  
The patient does currently smoke.  He has cough 
with mucous production.

OBJECTIVE FINDINGS:
On physical examination, [the veteran] is awake 
and alert.  He is not short of breath at rest.  
His respiratory rate is about 16 per minute.  His 
lung examination shows bilateral crackles.  Chest 
wall examination is significant for a thoracotomy 
incision about 10 inches long present between the 
6th and 7th rib which is mildly keloidal.  There 
are multiple scars of the chest tube seen around 
this on the left chest wall. Abdominal examination 
shows a soft, non-tender exam.  The rest of the 
exam is negative.

IMPRESSION:
Bullous disease of the lung discovered in 1994 
leading to recurrent pneumothoraces.

The patient had recurrent episodes of 
pneumothoraces followed by thoracotomy to help 
control the pneumothorax.  He was found on 
pathology to have bullous disease of the lung.

As to the possibility of these being related to 
the service I can only state that bullous disease 
of the lung is seen frequently with chronic 
obstructive lung disease wherein people develop 
bullae formation. However, this is related to 
smoking history and the patient gives a smoking 
history starting in 1986.  Thus it is likely that 
the development of the disease is in close 
proximity to his service.

As to whether this etiology represents asbestos, I 
cannot confirm or deny since I do not have enough 
information as to whether the patient was ever 
exposed to asbestos while in the service.

I am going to get a chest x-ray and pulmonary 
function test to complete this examination.

ADDENDUM:
Chest x-ray shows no asbestosis.  PFT's show 
normal spirometry without significant 
bronchodilator changes.

In December 1999 the October 1999 examiner provided a medical 
opinion which states "bullous lung disease was discovered in 
1994, which is in no way related to his service.  Bullous 
disease of the lung secondary to smoking takes decades to 
develop.  In addition, bullous lung disease is unrelated to 
asbestos exposure."

At an August 1998 Travel Board hearing before the undersigned 
Member of the Board, the veteran testified that during 
service he was exposed to dust from grinding and from 
fiberglass.  He testified that he was also exposed to fumes 
from welding.  He stated that he was exposed to jet fuel when 
he was hit in the face with it during a refueling spill.  He 
indicated that respirator protection during service was 
minimal and was in the form of the "white mask" type.  He 
attributed his current lung disability to exposure to toxins 
in service.  

III.  Analysis

The veteran seeks service connection for a lung disorder 
generally.  Different aspects of the claim are best addressed 
separately.

A.  Bullous Lung Disease

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  In the 1999 VA examination report the 
examining physician stated that "it is likely that the 
development of the disease is in close proximity to his 
service."  This makes the veteran's claim well grounded.  

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131.  

The veteran's service medical records do not reveal that he 
had bullous lung disease during service.  There is no 
indication of any complaints of, or treatment for, any lung 
disorder during service.  On separation examination the 
veteran's lungs were evaluated as "normal" with no 
abnormalities noted by the examining physician.  At the 
August 1998 hearing the veteran testified that he never had 
any problems with physical training during service.  The 
private medical records from 1994 reflect a diagnosis of 
bullous lung disease and relate the veteran's recurrent 
pneumothorax to the disease, but do not relate the bullous 
lung disease to the veteran's military service.  The 1999 VA 
lung examination likewise does not relate the bullous lung 
disease to service.  The examining physician stated that 
"bullous lung disease was discovered in 1994, which is in no 
way related to his service.  Bullous disease of the lung 
secondary to smoking takes decades to develop.  In addition, 
bullous lung disease is unrelated to asbestos exposure."  
While the Board does not doubt the veteran's sincerity in 
testifying as to his belief that bullous lung disease is due 
to exposure to toxins in service, as a layperson he is not 
competent to express such opinion regarding medical etiology.  

There is no evidence of any lung disorder during service.  
Since the medical evidence establishes that there is no nexus 
between bullous lung disease and service or any incident 
therein, the preponderance of the evidence is against the 
claim for service connection for bullous lung disease.   

B.  Pneumothorax

Service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In his July 1997 substantive appeal, VA Form 9, the veteran 
stated that "I believe there is reasonable evidence that I 
either developed or the condition was preexisting while I 
served 71/2 years in the Navy.  It is not spontaneous 
pneumothorax."  For clarity, the Board notes that a 
pneumothorax "is defined as an accumulation of air or gas in 
the pleural space which may occur spontaneously or as a 
result of trauma or a pathological process, or be induced 
deliberately."  Smith v. Derwinski, 2 Vet. App. 461, 462 
(1992).  

While the veteran asserts otherwise, the competent medical 
evidence of record clearly reveals that the veteran suffered 
a spontaneous pneumothorax in June 1994.  The private medical 
evidence of record and the 1999 VA examination report relate 
the instances of pneumothorax suffered by the veteran to his 
bullous lung disease.  Accordingly, if the bullous lung 
disease was service-connected, secondary service connection 
for pneumothorax would be warranted.  However, bullous lung 
disease is not service connected.  Therefore, service 
connection for pneumothorax as secondary to bullous lung 
disease is not warranted.  The Board also notes that there is 
no evidence of any lung disability during service , nor is 
there any  evidence which relates the pneumothorax to 
service.  Therefore, the preponderance of the evidence is 
against the claim for entitlement to service connection for 
pneumothorax 

C.  Asbestosis

Finally, the veteran asserts that he warrants service 
connection for his current lung disability on the basis of 
exposure to asbestos during service.  

Again we note that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) [hereinafter "DVB Circular"], that provides some 
guidelines for considering compensation claims based on 
exposure to asbestos.  Id.  The Board notes that the DVB 
circular has been subsumed verbatim as § 7.21 of VA manual 
ADMIN21.  

More recently the Court has held that "neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

The applicable section of Manual M21-1 notes that some of the 
major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, many shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varied from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.  

While Manual M21-1 indicates that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease, as always, the reasonable 
doubt doctrine is for consideration in such claims.  The 
guidelines also indicate that asbestosis, pleural effusions 
and fibrosis, and pleural plaques are to be rated analogous 
to silicosis.  Id.

The veteran asserts that he was exposed to asbestos during 
his service in the Navy aboard various ships.  The evidence 
of record confirms that he served aboard ships.  The service 
department has stated that there is "no way of determining 
to what extent [the veteran] was exposed to asbestos during 
his Naval Service.  We know General Specifications for Ships 
during this period required heated surfaces be covered with 
an insulating material and it is highly probable that 
asbestos products were used to achieve this end."  Resolving 
the matter of asbestos exposure, the Board nevertheless finds 
the evidence in his favor insufficient to allow him to 
prevail in his claim.  Most significantly, there is no 
medical evidence of a current asbestos related lung 
disability.  Private medical evidence reveals diagnoses of 
pneumothorax and bullous lung disease, with no reference to 
asbestos exposure.  The 1999 VA examination report was even 
more definitive.  X-ray examination revealed no evidence of 
asbestosis, and the examining physician specifically stated 
that "bullous lung disease is unrelated to asbestos 
exposure."  

With no medical evidence of current asbestos related lung 
disability, the veteran's claim on this basis does not meet 
the threshold requirement for establishing service 
connection. 


ORDER

Service connection for a lung disorder is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

